ON PETITION FOR DISCHARGE OF WRIT OF CERTIORARI
PER CURIAM.
Petitioner sought review of the decision of the District Court of Appeal, First District, alleging conflict of decisions with Junior Food Stores of West Florida v. Junior Food Stores, 226 So.2d 393 (Fla.1969). The Court accepted jurisdiction, issued the writ of certiorari, received briefs on the merits and heard oral argument. *322Then, after the cause was ready for determination on the merits petitioner filed a petition stating, in effect, that the controversy will shortly become moot by virtue of a change of petitioner’s name and judicial labor will be conserved by the discharge of the writ.
Because it now appears that the questions under consideration are in the process of becoming moot, it is our opinion that final disposition and dismissal should be considered at the trial court level, so the decisions of the District Court of Appeal, First District, styled First Bank and Trust Company of Jacksonville v. First Guaranty Bank and Trust Company of Jacksonville, 216 So.2d 22 (Fla.App. 1st 1968) and First Guaranty Bank and Trust Company of Jacksonville v. First Bank and Trust Company of Jacksonville, 237 So.2d 783, 785 (Fla.App. 1st 1970) be and they are hereby vacated and the case is hereby remanded to the District Court of Appeal, First District, with directions to further remand the cause to the trial court for such action as the exigencies of the situation require; and in all other respects the writ of certio-rari is discharged.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.